Citation Nr: 1431232	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability, and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In his February 2009 substantive appeal, the Veteran requested a Travel Board hearing.  His requested hearing was scheduled for May 2014, but the Veteran canceled his request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1957 rating decision denied service connection for a back injury.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  In a March 1990 letter, the Veteran's request to reopen the previously denied claim was denied; appellate rights were provided, but the Veteran did not appeal and the decision is final.

3.  The evidence submitted since the prior final denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.

CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a low back disability.  That claim was initially denied in a June 1957 rating decision because the RO found that there was no current back disability.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

In October 1989 he requested that his claim be reopened, and the RO issued a letter in January 1990 advising him to submit relevant evidence.  The Veteran did not respond to that letter, and his claim was denied in a March 1990 letter.  The Veteran did not appeal or submit relevant evidence within a year of the letter.  Accordingly, that decision is final.  Id.

Since that time, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, private treatment records dating from 1996 to 2012 show lumbar spine diagnoses of degenerative joint disease, degenerative disc disease, and herniated discs, among others.  Additionally, a private physician opined in September 2012 that the Veteran's advanced spinal disease is related to the initial parachute injury in service.  When presumed credible, the new evidence establishes a current disability and a nexus between the low back disability and service; thus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

The claim for service connection for a low back disability is reopened, and to that extent only, the appeal is granted.


REMAND

Having reopened the low back service connection claim, the Board finds that remand is necessary for further development prior to adjudication of the claim on the merits.

Initially, the Board notes that the Veteran has alleged more than one hospitalization for his back in service.  Although records from hospitalization in March 1954 are of record, this is the only admission for the back mentioned in the service treatment records.  Interestingly, only one hospital admission for the back was mentioned on his separation examination and on his initial application for service connection in 1957.  Reference to a two week hospitalization in 1954 on both of these documents pertained facial paralysis, not a back disability.

On remand, the Veteran should be asked to provide specific information concerning hospitalization for a back disability other than the one week period in March 1954 and attempts to obtain such records be made through official sources.

In conjunction with a December 1967 VA examination, the Veteran reported treatment for the back from June 1967 with Dr. Ferrazza.  Additionally, a February 1996 private treatment record references earlier treatment in May 1993 for which there are no associated records.  Attempts should be made to obtain those records on remand, as well as any ongoing relevant private or VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board finds that another VA opinion is necessary, as the November 2011 VA opinion of record is not based upon an accurate factual predicate.  In this regard, in support of the negative opinion given, the November 2011 examiner stated that the Veteran did not have continued treatment post service for 40 years until 2004.  That conclusion is contradicted both by the Veteran's competent report during the December 1967 examination that he receives back treatment from Dr. Ferrazza, as well as the private treatment records dated as early as 1996 showing treatment for the low back, with reference to even earlier treatment in 1993.  Moreover, although there is a favorable opinion from Dr. Tavaria, such opinion is based on the Veteran's report of multiple hospitalizations for back pain in service which is not fully consistent with the other evidence of record.  Thus, a new opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran provide specific information concerning his claimed hospitalizations for a back disability other than the one week period in March 1954.  Thereafter, request through official sources the identified hospital records for admissions for his back in service.  If any requested records are unavailable, then a determination as to whether additional efforts would be futile should be made and the Veteran should be notified of the inability to obtain such records.

2.  Ask the Veteran to provide the names, addresses, 
and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his low back disability since service.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file, to include treatment records dating from June 1967 from Dr. R. Ferrazza in Glendale, New York, and treatment records dated prior to February 1996 from other providers.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

3.  After the above development is completed to the 
extent possible, schedule the Veteran for a VA spine examination.  The examiner should review the record and provide an opinion regarding the current nature of any low back disability found to be present and whether such is possibly related to service.  

Specifically, based on examination of the Veteran and review of the claims file, the examiner should state an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has a current disorder of the lumbar spine that arose during service or is otherwise related to service, to include his in-service back complaints and the claimed parachute injury during service.

A complete rationale for all opinions expressed and conclusions reached should be set forth.  In providing the opinion, the examiner is advised that the Veteran reported low back complaints during June 1957 and December 1967 VA examinations, and that private treatment records show degenerative arthritis, degenerative disc disease, and herniated discs as early as February 1996.  

If the examiner cannot provide the above opinion(s) without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

4.  Thereafter, the AOJ should readjudicate the appeal.  If the appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative and they should be afforded an appropriate period to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


